Banke, Judge,
dissenting.
1. The majority is simply incorrect in its conclusion that Grant’s testimony evidences no prior awareness by the appellant of the plan to burglarize Pop Breedlove’s store. Grant testified that after he and Flowers planned the burglary, Flowers spoke with the appellant, and the appellant then drove the two of them to the store. All of this took place in the middle of the night, and Grant stated that he left the appellant’s vehicle carrying a crowbar. Although it is true Grant testified that initially he did not know how he and Flowers were going to get back with the loot, the majority neglects to mention that Grant also said he asked Flowers about this problem, and Flowers told him the appellant was coming back for them. Grant further testified that after the burglary was completed, the appellant drove back to the vicinity of the store, cut his headlights, asked if they had gotten everything they wanted, and waited while they loaded the vehicle with the stolen property.
I do not comprehend how this testimony can be characterized as evidencing no participation by the appellant in the commission of the burglary. Rather, I believe that Grant directly implicated the appellant as an accomplice to the burglary and that Grant’s testimony must consequently be corroborated in order to support the appellant’s conviction for receiving property stolen in that burglary. See generally OCGA § 24-4-8 (Code Ann. § 38-121). Accord Patterson v. State, 109 Ga. App. 582 (137 SE2d 74) (1964). Compare Harris v. State, 67 Ga. App. 446 (4) (20 SE2d 434) (1942); Goodbread v. State, 29 Ga. App. 195 (5) (115 SE 44) (1922).
Aside from Grant’s testimony, the only evidence connecting the appellant to the property stolen from Pop Breedlove’s was the discovery of the two walkie-talkies in his trailer. However, the appellant shared this trailer with Flowers, and there is absolutely nothing, aside from Grant’s testimony, to indicate that the appellant knew these items were stolen. In fact, it is undisputed that the appellant’s grandmother had given at least three walkie-talkies of the same make to various members of his family, and the appellant testified that he believed these were the walkie-talkies in his trailer.
“Where in a felony case the only witness implicating the defendants in the crime is himself avowedly guilty, the corroborating circumstances necessary to dispense with another witness must be such as to connect the defendants with the offense and lead to an inference of guilt independent of the testimony of the accomplice.” Patterson v. State, supra, at 582, 583. Because there are no such corroborating circumstances in this case, I would reverse the *86appellant’s conviction for knowingly receiving the property stolen from Pop Breedlove’s. See generally OCGA § 16-8-7 (Code Ann. § 26-1806).
2. I find no evidence at all to support the appellant’s conviction for receiving property stolen from Hayes Truck & Tractor. Insofar as this offense was concerned, the sum total of the state’s case was merely that property stolen from the store was discovered in a shed adjacent to the trailer which the appellant shared with Flowers, the actual perpetrator of the burglary. There was evidence that Flowers had free access to this shed. “Merely finding contraband on premises occupied by a defendant is not sufficient to support a conviction if it affirmatively appears from the evidence that persons other than the defendant had equal opportunity to commit the crime.” Gee v. State, 121 Ga. App. 41, 42 (172 SE2d 480) (1970); Blankenship v. State, 135 Ga. App. 482, 483 (218 SE2d 157) (1975). I would accordingly reverse the appellant’s conviction of this offense, also.